Exhibit 10.1
 
 
[logo.jpg]
 
 
October 21, 2015
 
Olga Bashkatova
(via email)
 
Dear Olga:
 
We are delighted to confirm to you that we are offering you the position of Vice
President, Finance, Controller and Principal Accounting Officer at Viggle Inc.
(“Viggle” or the “Company”), subject to the terms and conditions set forth
herein.  You will become an at-will employee commencing with the start date
stated in Section 1 of this letter.  The terms and conditions of your employment
with Viggle are set forth in this letter and our employee manual.  This offer is
subject to the satisfactory completion of the conditions set forth in Section
13(a) of this letter.
 
1. Start Date.  You previously joined the Company on October 11, 2015, and your
appointment as Principal Accounting Officer of the Company is effective as of
October 21, 2015.  This agreement supersedes and replaces in its entirety your
employment agreement dated as of September 23, 2015.
 
2. Duties.  You will work in New York, NY and report to the General Counsel, or
such other person as the Company may designate from time to time.  You shall
devote your full time, attention, energy, knowledge, best professional efforts
and skills to the duties assigned to you.
 
3. Compensation.
 
(a) Base Salary.  In consideration for the performance of your services
hereunder, you will be paid a base salary at the annual rate of Two Hundred and
Ten Thousand Dollars ($210,000.00) (“Base Salary”), payable in accordance with
the Company’s normal payroll practices and subject to applicable tax and payroll
withholdings and deductions.  Currently, the Company’s payroll is payable on the
fifteenth and the last day of each month. As an exempt employee, you will not be
eligible for overtime pay.
 
(b) Retention Bonus.  If you are still employed by the Company six months after
your first day of employment, you will be entitled to receive a bonus of Thirty
Thousand Dollars ($30,000.00), which will be subject to applicable tax and
payroll withholdings and deductions.
 
(c) Equity Grants:  You will be eligible to participate in the Company’s
Employee Stock Plan, and any grants will be subject to the discretion of the
Company’s Compensation Committee.  While all grants, including any grants to
you, are subject to Compensation Committee approval in its sole discretion, it
is anticipated that you will receive a grant of 80,000 restricted stock units
that will vest within one year of grant.  In addition, the Company has made an
investment in DraftDay Gaming Group, Inc. (“DDGG”), which has adopted a separate
equity plan.  You will be eligible to participate in DDGG’s equity plan, and any
grants will be subject to the discretion of DDGG’s Board.  While all grants,
including any grants to you, are subject to DDGG’s Board’s approval in its sole
discretion, it is anticipated that you will receive a grant of 100,000
restricted stock units of DDGG common stock.  The vesting of any such restricted
stock units will be determined by DDGG’s Board and are anticipated to be
consistent with other DDGG employees  The foregoing grants are not guaranteed
and are subject to the approval of the Company’s Compensation Committee and
DDGG’s Board.
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
4. Benefits.  Subject to the eligibility requirements and other terms and
conditions of the respective plan documents, you may be eligible to participate
in benefits offered by the Company, as may be in effect or modified from time to
time.  Furthermore, you are currently eligible for twenty (20) days of paid time
off per calendar year (such days to be prorated based on the date you commence
employment with the Company) in accordance with, and subject to, the Company’s
vacation policy, as it may change from time to time, with the timing of any such
vacation to be agreed upon with your manager.
 
5. Employment Status.  Your employment with the Company will be “at will”,
meaning that either you or the Company may terminate your employment at any time
and for any reason.  Nothing contained in this letter is intended to nor shall
be construed as altering such “at will” employment status or creating a contract
or agreement to employ you for a specific term.  Although your duties, title,
reporting lines, compensation and benefits, as well as the Company’s personnel
guidelines and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and an authorized officer of the Company.
 
6. Compliance with Policies and Procedures.  You agree to be bound by and to
comply fully with all Company policies and procedures for employees.
 
7. Confidentiality.
 
(a) You acknowledge that, as a result of your employment with the Company, you
will be in possession of trade secrets and confidential and proprietary
information (the "Confidential Information") of the Company.  You agree to keep
secret all Confidential Information and not to disclose Confidential Information
to anyone outside of the Company (other than to the Company's advisors, agents,
consultants, financing sources and other representatives), except in connection
with the performance of your duties under this letter, provided that: (i) you
shall have no such obligation to the extent Confidential Information is or
becomes publicly known, other than as a result of your breach of your
obligations hereunder; and (ii) you may disclose such information pursuant to a
court or similar order, but you agree to use reasonable efforts to provide the
Company with prompt notice of such request so that the Company may seek an
appropriate protective order.  You agree to deliver promptly to the Company at
the termination of your employment, or at any other time the Company may so
request, all memoranda, notes, records, reports, and other documents (including
electronically stored information) relating to the Company's business which you
obtained while employed by, or otherwise serving or acting on behalf of, the
Company and which you may then possess or have under your control. You
acknowledge that the disclosure of Confidential Information would have a
material adverse effect on the operations and development of the business of the
Company. Therefore, you agree that in the event of your failure to comply with
the provisions of this Section 8(a) the Company shall be entitled to the entry
of an injunction or other equitable relief and you shall not object to such
injunction or equitable relief on the basis of an adequate remedy at law or
other reason. This remedy shall be in addition to any other remedies available
to the Company.
 
(b) You agree not to disclose the terms of this letter to anyone except your
immediate family and your tax advisors or legal counsel, prospective employers
(but with disclosure limited to terms relating to your post-employment
restrictions under this letter), pursuant to a court or similar order, or in
connection with any proceeding to enforce your rights under this letter or any
other agreement between you and the Company, except as otherwise required by
law.
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
(c) You agree that you will not disparage the Company or its subsidiaries, any
of their products or services, or any of their officers or directors.
 
8. Company Work Product. You acknowledge and agree that all of the ideas,
concepts, inventions and work product rendered or provided by you during the
term of your employment which directly or indirectly relate to the Company's
business, whether alone or in conjunction with others (collectively, and without
limitation, the "Company Work Product"), whether created at home or at the
office and whether or not created during normal business hours, shall (a) be the
sole and exclusive property of the Company and you shall not have any right,
title or interest therein and (b) constitute "works made for hire" under all
applicable copyright, trademark, and similar or related statutes, regulations,
or decisional law.  In furtherance of the foregoing, you hereby assign to the
Company all of your rights, title, and interest, whether choate or inchoate or
whole or partial, in any Company Work Product created, developed, or discovered
by you during the term of your employment.  You further agree to cooperate fully
and promptly with, and otherwise facilitate, any efforts by the Company to vest
in the Company all rights, title and interest in and to the Company Work Product
and to register, preserve, and protect the Company Work Product from use by
others, or from dilution or diminution.  You agree to execute and deliver any
and all documents, agreements and instruments to evidence the rights of the
Company in the Company Work Product as provided in this Section 8. You hereby
irrevocably name the Company as your attorney-in­-fact, and irrevocably grant to
the Company a power of attorney to execute and deliver any and all documents,
agreements and instruments in your name as may be reasonably required to give
effect to this Section 8; provided, that this power of attorney shall be
exercised only with respect to any document, agreement or instrument that you
fail to execute and deliver after five days written request by the Company.  The
rights granted to the Company in this Section 9 shall continue in effect after
the termination or expiration of your employment term to the extent necessary
for the Company's full enjoyment of such rights.
 
9. Restrictive Covenants.  During the Term and for a period of one (1) year
after termination of your employment hereunder, you shall not:
 
(i) Request, induce or attempt to influence any person or entity who is or was a
client, customer, contractor or supplier of the Company to limit, curtail or
cancel its business with the Company; or
 
(ii) Request, induce, or attempt to influence any current or future officer,
director, employee, consultant, agent or representative of the Company to: (A)
terminate his, her, or its employment or business relationship with the Company;
or (B) commit any act that, if committed by you, would constitute a breach of
any term or provision of this Section 9.
 
10. Background Information.  As more fully described on the following pages, the
Company may conduct a background check, which may include a “consumer report”
and/or an “investigative consumer report” prepared by Viggle or by a third
party.  These reports may be obtained at any time after receipt of your
authorization and, if you are hired, throughout your employment.  Falsification
or omission of any information previously provided to the Company or provided to
the Company on the attached release may disqualify you for employment or result
in your immediate dismissal, if hired.  Your rights relating to this background
check are more fully set forth on the attached release.
 
11. Representations.  You represent, warrant and covenant to the Company that
you are free to execute this letter and provide the services contemplated
hereunder and the engagement hereunder does not conflict with or violate, and
will not be restricted by any pre-existing business relationship or agreement to
which you are a party or are otherwise bound.  Without limiting the foregoing,
you further represent, warrant and covenant to the Company that you are under no
contractual commitments, including without limitation, any confidentiality,
proprietary rights, non-solicitation, non-competition agreement or similar type
of restrictive covenant agreement, inconsistent with your obligations to the
Company and that you will not at any time during the course of your employment
by the Company violate and/or breach any obligation or contractual/common law
commitment that you may have to a third party or prior employer.
 
[footer.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]
 
 
12. Superseding of Prior Understandings or Agreements; No Employment or
Compensation Guarantees or Other Modifications Except as Provided Herein.  You
acknowledge that you have not relied on any oral or written representations or
understandings not explicitly contained herein in executing this letter.  This
document supersedes any and all oral or written understandings or agreements
regarding your employment with the Company or any of its affiliates.  No
employee or representative of the Company, other than in a writing signed by an
authorized officer of the Company, may enter into any agreement or understanding
(a) guaranteeing you employment with the Company for any specific duration,
(b) providing you with a guaranteed level of compensation with the Company,
whether incentive compensation, severance pay or otherwise, or (c) otherwise
modifying the terms of this letter.
 
13. Miscellaneous.
 
(a) This offer is subject to the satisfactory completion of the Company’s
standard drug, background and reference screening, authorization of your right
to work in the United States, and the absence of any non-competition agreement
or other restrictions that would prohibit or interfere with your working for the
Company.
 
(b) If any provision of this letter is or becomes invalid, illegal or
unenforceable in any respect under the law, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.
 
(c) This letter shall be governed by and construed in accordance with the laws
of the State of New York, without giving reference to the principles of
conflicts of laws or where the parties are located at the time a dispute
arises.  Any controversy, dispute or claim arising out of or relating to this
agreement or breach thereof or relating to your employment shall first be
submitted to mediation in New York City administered by JAMS.  If the parties
are unsuccessful at resolving the dispute through mediation, the parties agree
to binding arbitration in New York City administered by JAMS pursuant to its
Streamlined Arbitration Rules and Procedures.  The arbitrator shall award to the
prevailing party, if any, the costs and attorneys’ fees reasonably incurred by
the prevailing party in connection with the arbitration.  The parties shall
maintain the confidential nature of the mediation and arbitration proceedings,
and the award, unless otherwise required by law or judicial decision.  Judgment
on the award may be entered in any court having jurisdiction
 
[footer.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
[logo.jpg]

 
 
If the terms of this letter are acceptable to you and you are ready, willing and
able to abide by all the conditions enumerated herein, please sign and date this
letter below and return it to me by the deadline provided above.
 
Sincerely,
 
 
/s/Tom McLean
Tom McLean
General Counsel
 


 
Acknowledged and Agreed to:
/s/ Olga Bashkatova
Name: Olga Bashkatova
 
 
 
 
 
 
[footer.jpg]
 

--------------------------------------------------------------------------------

 